Order entered June 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00584-CV

                                   WAYNE RAND, Appellant

                                                V.

                               STEVE MCMASTERS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-13633

                                            ORDER
       We GRANT the motion of Toni Reagor, Official Court Reporter for the 68th Judicial

District Court of Dallas County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed by July 31, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE